897 F.2d 1067
Gerald Eugene STANO, Petitioner-Appellant, Cross-Appellee,v.Richard L. DUGGER, Secretary, Florida Department ofCorrections, Respondent-Appellee, Cross-Appellant.
No. 88-3375.
United States Court of Appeals,Eleventh Circuit.
March 16, 1990.

Mark E. Olive, Georgia Resource Center, Inc., Atlanta, Ga., for petitioner-appellant, cross-appellee.
Margene A. Roper, Belle Turner, Asst. Atty. Gen., Daytona Beach, Fla., for respondent-appellee, cross-appellant.
Appeals from the United States District Court for the Middle District of Florida.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC
(Opinion November 17, 1989, 11th Cir., 1989, 889 F.2d 962)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,


2
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of June 11, 1990.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.